Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Griffin Austin appeals the district court’s order dismissing his complaint as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Austin v. U.S. Gov’t, No. 1:12-cv-01065-CCB (D.Md. May 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *869the court and argument would not aid the decisional process.

AFFIRMED.